ORDER
Musgrave, Judge:
After careful consideration of proposed orders, affidavits and memorandum in support of an award for attorneys fees brought by the law firm Grunfeld, Desiderio, Lebowitz and Silverman, and the law firm, Mandel and Grunfeld, the Court finds that this action is a private dispute for attorneys fees that is not properly within the purview of the jurisdiction of this Court. Therefore, it is hereby
Ordered that the proposed order to show cause will not issue, and it is further
Ordered that the proposed order for an award of attorneys fees shall not issue from this Court, and it is further
Ordered that this Court will not retain jurisdiction over the subject matter and parties in the within proceedings.